      Case 2:19-cv-01304-GGG-DPC Document 236 Filed 07/22/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA


 JONATHAN BERTUCCELLI, and                        CIVIL ACTION NO. 2:19-CV-1304(T)(2)
 STUDIO 3, INC.,
                                                  JUDGE:
         VERSUS                                   GREG GERARD GUIDRY
 UNIVERSAL CITY STUDIOS LLC, et al.
                                                  MAGISTRATE JUDGE:
                                                  DONNA PHILLIPS CURRAULT


 DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ RESPONSE TO SUPPLEMENTAL
     AUTHORITY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Defendants Universal City Studios LLC, Universal City Studios Productions LLLP,

Blumhouse Productions, LLC, Tree Falls In The Woods, L.L.C., Anthony “Tony” Robert

Gardner, The Alterian Ghost Factory, Inc., Trick or Treat Studios, and Foe Paw Films, LLC,

respectfully object to Plaintiffs’ Response (Doc. 233, “Response”) to Defendants’ submission of

Digital Drilling Data Systems, L.L.C. v. Petrolink Services, Inc., __ F.3d __, 2020 WL 3603953

(5th Cir. July 2, 2020) (“DDDS”) as supplemental authority in support of Defendants’ pending

Motion for Summary Judgment.

        Plaintiffs’ Response misconstrues DDDS. The case does not, as Plaintiffs argue, eschew

the “filtration approach” in favor of a comparison of the works “as a whole.” Response at 2, 5.

To the contrary, DDDS clearly holds that in evaluating substantial similarity, unprotected

material must be filtered out and disregarded; only protectable elements can be considered in the

side-by-side comparison. See 2020 WL 3603953, at *3 (noting district court’s substantial

similarity comparison disregarded unprotected “corrected data values,” and compared only

protectable database “schema”); id., 2020 WL 3603953 at *5 (“the importance of the corrected

data is beside the point, since that data is unprotected by copyright law.”). The decision

reaffirms that the plaintiff bears an additional burden of proving the “qualitative and

quantitative importance of the copied material to the plaintiff’s work as a whole.” Id.




4834-3276-4867v.3 0103245-000015
       Case 2:19-cv-01304-GGG-DPC Document 236 Filed 07/22/20 Page 2 of 3




(emphasis in original) (quoting Nola Spice Designs, L.L.C. v. Haydel Enters. Inc., 783 F.3d 552

(5th Cir. 2015)). Contrary to Plaintiffs’ assertion, this additional requirement does not mean that

the comparison of the works includes unprotected elements. DDDS, 2020 WL 3603953 at *5

(considering “qualitative importance” of protected schema and disregarding unprotected data).1

DATED: July 21, 2020                         Respectfully submitted,
                                             DAVIS WRIGHT TREMAINE LLP

                                                /s/Eric M. Stahl
                                             Eric M. Stahl (pro hac vice)
                                               ericstahl@dwt.com
                                             920 Fifth Avenue, Suite 3300
                                             Seattle, WA 98104-1610
                                             Telephone: (206) 757-8148
                                             Fax: (206) 757-7148

                                             Kelli L. Sager (pro hac vice)
                                               kellisager@dwt.com
                                             865 South Figueroa Street, 24th Floor
                                             Los Angeles, California 90017-2566
                                             Telephone: (213) 633-6800
                                             Fax: (213) 633-6899

                                             PHELPS DUNBAR LLP
                                             Mary Ellen Roy, T.A. (La. Bar #14388)
                                               roym@phelps.com
                                             Dan Zimmerman (La. Bar #2202)
                                               dan.zimmerman@phelps.com
                                             365 Canal Street, Suite 2000
                                             New Orleans, Louisiana 70130-6534
                                             Telephone: (504) 566-1311




  1
    Defendants also object that most of the Response consists of argument and unsupported
factual assertions that are entirely unrelated to the supplemental authority. The Court should
disregard Plaintiffs’ improper attempt to re-argue their response to Defendants’ motion for
summary judgment.


                                                 2
4834-3276-4867v.3 0103245-000015
       Case 2:19-cv-01304-GGG-DPC Document 236 Filed 07/22/20 Page 3 of 3




                                     ATTORNEYS FOR DEFENDANTS
                                     UNIVERSAL CITY STUDIOS LLC,
                                     UNIVERSAL CITY STUDIOS PRODUCTIONS
                                     LLLP, BLUMHOUSE PRODUCTIONS, LLC,
                                     TREE FALLS IN THE WOODS, L.L.C.,
                                     ANTHONY “TONY” ROBERT GARDNER, THE
                                     ALTERIAN GHOST FACTORY, INC., TRICK
                                     OR TREAT STUDIOS, AND FOE PAW FILMS,
                                     LLC




                                       3
4834-3276-4867v.3 0103245-000015
